DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/19/2020 has been entered. Claims 5-6 are new. Claims 1-6 remain pending and have been examined below.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 5 (New), the limitation “wherein the adjacent pieces are spaced apart from each other by the first gap about a periphery of the connector terminal contact spring” is indefinite because the term “about” is unclear. How much does the term “about” cover? For purposes of examination the Office will interpret the limitation to read as “wherein the adjacent pieces are spaced apart from each other by the first gap around a periphery of the connector terminal contact spring”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yoshioka et al (WIPO Publication No. WO2015/053295), hereinafter referred to as Yoshioka.
	Regarding claims 1 (Currently Amended) and 3 (Currently Amended), Yoshioka discloses a contact spring holding structure comprising: 
	a spring placement portion (Yoshioka, figure 1B, item 12B); and 
	a spring position restricting wall (Yoshioka, figure 3B, items 11B), 
(Yoshioka, figure 2, item 13L) and a connecting portion (Yoshioka, figure 2, item 13R), that has two end surfaces (Yoshioka, figure 2, item 13 having at least to items 13S), positioning at an end portion of the connector terminal contact spring (Yoshioka, figure 2, item 13S is at an end of item 13), 
	wherein the connecting portion is formed in a circular arc shape (Yoshioka, figure 2, item 13R is in a circular arc shape), 
	wherein a first gap exists between adjacent pieces of the plurality of spring pieces (Yoshioka, figure 2, a gap between items 13L), and the plurality of spring pieces are connected to be arranged side by side by the connecting portion (Yoshioka, figure 2, items 13L are side by side), 
	wherein the connector terminal contact spring is placed with the connecting portion facing downward, on the spring placement portion (Yoshioka, figures 3A and 3B showing item 13 is placed on the bottom of item 12), 
	wherein the spring position restricting wall is erected on the spring placement portion (Yoshioka, figure 3B showing item 11B is on the bottom of item 12) (claims 1 and 3) and disposed in a second gap which is formed between the two end surfaces of the connecting portion (Yoshioka, figure 3B showing a second gap between items 13S2 and item 11B is inserted in this second gap) (claims 1 and 3), and 
	wherein the spring placement portion is formed in an arc shape corresponding to the connector terminal contact spring (Yoshioka, figure 3B, the bottom of item 12 is an arc shape corresponding to item 11).

The recitation “a contact spring holding jig configured to receive a connector terminal contact spring to facilitate grease application" is considered to be an intended use limitation. In the instant case, Yoshioka, figure 2, item 10 is capable of meeting facilitating grease application.
The recitation “on which the connector terminal contact spring is to be placed" is considered to be an intended use limitation. In the instant case, Yoshioka, figure 2, item 12 is capable of holding the contact terminal spring.
The recitation “so as to restrict the position of the connector terminal contact spring in a circumferential direction on the spring placement portion, when the connector terminal contact spring is placed on the spring placement portion" in claims 1 and 3, is considered to be an intended use limitation. In the instant case, Yoshioka, figure 3B, item 11B is capable of restricting the connector terminal contact spring.
	Regarding claim 4 (Currently Amended), Yoshioka further discloses the contact spring holding structure according to claim 1, wherein the spring position restricting wall is disposed in the second gap and restricts the position of the connector terminal contact spring in the circumferential direction on the spring placement portion (Yoshioka, figure 3B showing a second gap between items 13S2 and item 11B is inserted in this second gap).
	Regarding claim 5 (New), Yoshioka further discloses the contact spring jig structure according to claim 1, wherein the adjacent pieces are spaced apart from each other by the first (Yoshioka, figure 2, items 13L are spaced apart around a periphery of item 13).
	Regarding claim 6 (New), Yoshioka further discloses the contact spring holding structure according to claim 1, wherein the circumferential direction is a direction in which the plurality of spring pieces are arranged (Yoshioka, figure 2, items 13L are arranged in a circumferential direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al (WIPO Publication No. WO2015/053295) alone, hereinafter referred to as Yoshioka.
	Regarding claim 2 (Currently Amended), Yoshioka discloses the contact spring holding structure according to claim 1, wherein the spring position restricting wall is erected on the spring placement portion (Yoshioka, figure 3B showing item 11B is on the bottom of item 12).
	Yoshioka does not explicitly disclose wherein the spring position restricting wall is disposed along an inner side and an outer side of the connecting portion, and includes an inner wall part and an outer wall part restricting a position of the connector terminal contact spring on the spring placement portion, and wherein the inner wall part and the outer wall part are arranged on the spring placement portion so as to sandwich the connecting portion between the inner wall part and the outer wall part
(Yoshioka, figure 4B, item 120S and item 120W) and a spring placement portion (Yoshioka, figure 4B, item 120G); wherein the spring position restricting wall is erected on the spring placement portion (Yoshioka, figure 4B showing item 120G is on the bottom of items 120S and 120W) and disposed along an inner side and an outer side of the connecting portion, and includes an inner wall part and an outer wall part (Yoshioka, figure 4B, item 120S being the inner wall part and 120W being the outer wall part), and wherein the inner wall part and the outer wall part are arranged on the spring placement portion so as to sandwich the connecting portion between the inner wall part and the outer wall part (Yoshioka, figure 4B, items 120G and 120W sandwich the bottom of the spring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka with the teachings of Yoshioka to incorporate the inner wall part with the spring positioning walls because the inner wall part assists in keeping the connector from sliding out the bottom.
	The recitation “restricting a position of the connector terminal contact spring on the spring placement portion" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Yoshioka, figure 4B, items 120S and 120W are capable of restricting the position of the connector terminal contact spring portion on the spring placement portion item 120G.
Conclusion
The Office thanks the Applicant for trying to incorporate the previous suggestion noted in the Office action dated 09/01/2020. Respectfully the Office seeks to provide further clarification on the previous suggestion such that the Office notes that should the Applicant positively recite the following: a plurality of spring position restricting walls, change the “or” to an “and” in line 15 of claim 1, add the placement of the walls according to claims 2 and 3, and add the circumferential direction of claim 6, the Office may look favorably upon the application.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohkubo et al (U.S. Patent Application Publication No,. 2016/0087351) teaches a connector spring contact terminal holding structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw